Name: 2005/675/EC: Council Decision of 20 September 2005 appointing three members and five alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-10-01

 1.10.2005 EN Official Journal of the European Union L 256/51 COUNCIL DECISION of 20 September 2005 appointing three members and five alternate members of the Committee of the Regions (2005/675/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2002 to 25 January 2006 (1). (2) Three members seats on the Committee of the Regions have become vacant following expiry of the mandates of Mr Francesco STORACE, Mr Vito dAMBROSIO and Mr Raffaele FITTO; one alternate members seat on the Committee of the Regions has become vacant following the resignation of Mr Giuseppe CHIARAVALLOTI and four alternate members seats following expiry of the mandates of Mr Giovanni PACE, Mr Filippo BUBBICO, Mr Giandomenico BARCI and Mr Enzo GHIGO, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the term of office still to run, namely until 25 January 2006: (a) as members: Mr Piero MARRAZZO Presidente della Regione Lazio (President of the Region of Latium) to replace Mr Francesco STORACE Mr Gian Mario SPACCA Presidente della Regione Marche (President of the Marches Region) to replace Mr Vito dAMBROSIO Mr Nichi VENDOLA Presidente della Regione Puglia (President of the Region of Apulia) to replace Mr Raffaele FITTO (b) as alternate members: Ms Mercedes BRESSO Presidente della Regione Piemonte (President of the Region of Piedmont) to replace Mr Enzo GHIGO Mr Claudio BURLANDO Presidente della Regione Liguria (President of the Region of Liguria) to replace Mr Giandomenico BARCI Mr Vito DE FILIPPO Presidente della Regione Basilicata (President of the Region of Basilicata) to replace Mr Filippo BUBBICO Mr Ottaviano DEL TURCO Presidente della Regione Abruzzo (President of the Region of Abruzzo) to replace Mr Giovanni PACE Mr Agazio LOIERO Presidente della Regione Calabria (President of the Region of Calabria) to replace Mr Giuseppe CHIARAVALLOTI Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 24, 26.1.2002, p. 38.